DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 07/22/2022.  Claims 1, 6, 11-13, 16, 19, and 20 have been amended.  Claims 4, 5, and 15 have been cancelled.  No claims have been added.  Therefore, claims 1-3, 6-14, and 16-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The amendments are sufficient to overcome the 35 USC § 112(b) rejections for claims 1, 5, 11, 12, 13, 15, 16, 19, and 20 set forth in the previous office action.  As no amendment was presented to cure the 35 USC § 112(b) rejection for claim 8, that rejection will be maintained.  The Examiner has entered a 35 USC § 103, where the Examiner has applied prior art already of record as well as new prior art.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based on the amendments and current Office policy.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites “if the determined one or more CPT codes do not match the one or more manually input CPT codes, notifying an end-user that the determined one or more CPT codes do not match the one or more manually input CPT codes.”  It is unclear whether an end user is notified that the determined one or more CPT codes do not match the one or more manually input CPT codes as it is unclear whether the determined one or more CPT codes do not match the one or more manually input CPT codes.  The language should be changed from using optional words such as “if” to a positive recitation of the step.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 6-12 (Group I) are drawn to a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and when the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system, which is within the four statutory categories (i.e. process).  Claims 13, 14, 16-20 (Group II) are drawn to a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generate and send a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; update the medical record system with the missing clinical and treatment documentation; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and when the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system, which is within the four statutory categories (i.e. apparatus).

Claims 1-3, 6-12 (Group I) involve abstract steps, emphasized in bold, of a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and when the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system.  Claims 13, 14, 16-20 (Group II) involve abstract steps, emphasized in bold, of a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generate and send a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; update the medical record system with the missing clinical and treatment documentation; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system.  These abstract steps can be characterized as being directed to the abstract idea of updating medical record system with missing documentation from end user replies when it was determined documentation was not complete and entering a determined one or more CPT codes into a medical record system when the determined CPT codes do not match manually input CPT codes, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves interaction between a medical record system and end-users regarding missing documentation and further involves using rules to determine whether to enter a CPT code in place of a manually entered CPT code.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-3, 6-12 (Group I) involve a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system, and of Claims 13, 14, 16-20 (Group III) involve a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generate and send a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; update the medical record system with the missing clinical and treatment documentation; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system, amount to no more than the recitation of:
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely determines whether documentation is missing, updated record system with obtained missing documentation, and determines to substitute a CPT code for a previously entered one on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to determining whether appropriate clinical and treatment documentation is missing, and determining whether CPT codes match;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a processor, transceiver, database, memory, and graphical user interface;
Limiting the abstract idea to medical billing codes, because limiting application of the abstract idea to medical billing codes is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention uses a detected recorded clinical procedure has been performed on a patient to determine whether all appropriate clinical and treatment documentation has been recorded, and uses obtained CPT codes to determine whether CPT codes match; 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to medical documentation;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a processor, transceiver, database, memory, and graphical user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. detecting recorded data, determining whether documentation is missing, requesting missing documentation, updating record, determining appropriate billing codes, comparing appropriate and manual billing codes, entering determined codes when no match) that are activities previously known to the pertinent industry (i.e. medical record processing):



    PNG
    media_image1.png
    670
    527
    media_image1.png
    Greyscale
	

[0061] Referring now to Figure 3, an example of internal hardware that may be included
in any of the electronic components of the system 100, such as clinical devices 115 and one or
more components of the billing validation and creation system 110, is depicted. An electrical bus
300 serves as an information highway interconnecting the other illustrated components of the
hardware. Processor 305 is a central processing device of the system, configured to perform
calculations and logic operations required to execute programming instructions. As used in this
document and in the claims, the terms "processor" and "processing device" may refer to a single
processor or any number of processors in a set of processors that collectively perform a set of
operations, such as a central processing unit (CPU), a graphics processing unit (GPU), a remote
server, or a combination of these. Read only memory (ROM), random access memory (RAM),
flash memory, hard drives and other devices capable of storing electronic data constitute
examples of memory devices 325. A memory device may include a single device or a collection
of devices across which data and/or instructions are stored.

[0062] An optional display interface 330 may permit information from the bus 300 to be
displayed on a display device 335 in visual, graphic or alphanumeric format. An audio interface
and audio output (such as a speaker) also may be provided. Communication with external
devices may occur using various communication devices 340 such as a wireless antenna, an
RFID tag and/or short-range or near-field communication transceiver, each of which may
optionally communicatively connect with other components of the device via one or more
communication system. The communication device 340 may be configured to be
communicatively connected to a communications network, such as the Internet, a local area
network or a cellular telephone data network.

[0063] The hardware may also include a user interface sensor 345 that allows for receipt
of data from input devices 350 such as a keyboard, a mouse, a joystick, a touchscreen, a touch
pad, a remote control, a pointing device and/or microphone.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining whether record is complete, determining whether CPT codes match) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives information from databases, and transmits requests and the response data using a transceiver over a network;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of medical treatments, and manually input CPT codes and replaces them with determined CPT codes when it is determined the determined CPT codes and manually input CPT codes do not match;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing medical documentation and input CPT codes;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of updating medical record system with missing documentation from end user replies when it was determined documentation was not complete and entering a determined one or more CPT codes into a medical record system when the determined CPT codes do not match manually input CPT codes.

Furthermore, dependent claims 2, 3, 6-12, 14, and 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as keeping records of radiation therapy, procedure billing, determining procedure requires billing, including clinical procedure information in notification, including patient name, date of procedure, and type of procedure in information, notifying end user CPT codes do not match, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, et al. (US 2005/0137910 A1) in view of Holland (CA 2,357,415 A1).

With regards to claim 1, Rao teaches a method and claim 13 recites a system comprising: a billing validation and creation system (see at least figure 1), including: a transceiver configured to access one or more databases and to receive information from the one or more databases (see at least figure 1); a memory, configured to store information sent from the one or more databases (see at least figure 1); a graphical user interface (see at least figure 1); and a processor (see at least figure 1) for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient (see at least paragraph 0054, retrieving patient record with codes for procedures performed on patient); determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system (see at least paragraph 0055, determining a billing code is missing); generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system (see at least paragraph 0058, system sends results showing missing codes to user); updating the medical record system with the missing clinical and treatment documentation (see at least paragraph 0058, updated medical record is stored); …comparing the determined one or more CPT codes against one or more …input CPT codes for the clinical procedure (see at least paragraph 0055, comparing extracted billing codes with actually recorded billing codes); and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system (see at least paragraph 0055, extracted billing codes are compared to actual billing codes to determine if they match, actual billing code will be deemed incorrect and rejected if there is an extracted billing code that is contrary to actual billing code; at least paragraphs 0058-0059, system automatically removes actual billing codes deemed incorrect and replaces them with extracted billing codes that reflect the patient record).

Rao does not explicitly teach …manually…; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded.  Holland teaches …manually… (see at least page 6, lines 10-12, lines 22-28, physician or clerk enters information manually); determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure when all appropriate clinical and treatment documentation for the clinical procedure has been recorded (see at least figure 3, page 10, line 27 – page 11, line 3, after all additional information about physician-patient encounter has been received, final CPT code is determined).  It would have been obvious to one of ordinary skill in the art to combine the method of medical documentation feedback of Holland with the medical code validation system of Rao with the motivation of ensuring the appropriate codes are set forth to provide for the largest amount of compensation (Holland, page 1, lines 23-24).

Claim 13 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Rao teaches the method as recited in claim 1, wherein the clinical procedure is a radiation therapy procedure (see at least paragraph 0058).  It would have been obvious to one of ordinary skill in the art to combine the manual code entry of Myers with the medical code validation system of Rao with the motivation of ensuring the proper codes are set forth for claim submission (Myers, ¶ 0007).

Claim 14 recites similar limitations and is rejected for the same reasons.

With regards to claim 3, Rao teaches the method as recited in claim 1, wherein the clinical procedure is a clinical procedure that requires billing, and wherein the detecting a clinical procedure that has been performed on the patient further includes determining whether a clinical procedure requires billing (see at least paragraph 0030). 

With regards to claim 6, Rao teaches the method as recited in claim 5, wherein the notification includes information pertaining to the clinical procedure (see at least paragraph 0058).

With regards to claim 7, Rao teaches the method as recited in claim 6, wherein the information pertaining to the procedure is selected from the group consisting of: patient name; date of the clinical procedure; and type of the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as type of clinical procedure).

With regards to claim 8, Rao teaches the method as recited in claim 1, further comprising: if the determined one or more CPT codes do not match the one or more manually input CPT codes, notifying an end-user that the determined one or more CPT codes do not match the one or more manually input CPT codes (see at least paragraph 0058).

Claim 16 recites similar limitations and is rejected for the same reasons.

With regards to claim 9, Rao teaches the method as recited in claim 8, wherein the notification includes information pertaining to the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as information pertaining to clinical procedure).

Claim 17 recites similar limitations and is rejected for the same reasons.

With regards to claim 10, Rao teaches the method as recited in claim 9, wherein the information pertaining to the procedure is selected from the group consisting of: patient name; date of the clinical procedure; and type of the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as type of clinical procedure). 

Claim 18 recites similar limitations and is rejected for the same reasons.

With regards to claim 11, Rao teaches the method as recited in claim 8, further comprising: when the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically, using the processor, generating one or more CPT codes (see at least paragraphs 0055, 0058-0059, system automatically generates, or extracts billing codes from patient record, deems actual billing code as incorrect, removes actual billing codes deemed incorrect and replaces them with extracted billing codes that reflect the patient record).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 12, Rao teaches the method as recited in claim 1, further comprising: when the determined one or more CPT codes match the one or more manually input CPT codes, marking the one or more manually input CPT codes as reviewed (see at least paragraph 0055, a comparison between a recorded billing and an extracted billing code deems the recorded billing code as correct; at least paragraph 0056, an explanation for extracted billing code including comparison results is stored, interpreted as marking codes reviewed).

Claim 20 recites similar limitations and is rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate an abstract idea into a practical application by making the manual process of coding more efficient, “curing this long-felt need in the medical billing industry”.

In response to Applicant’s argument, the limitations are subject matter eligible because they integrate an abstract idea into a practical application by making the manual process of coding more efficient, “curing this long-felt need in the medical billing industry”, the Examiner respectfully disagrees.  Applicant’s specification states “[t]he current state of the art requires a significant amount of human interaction in performing assigning billing codes and in determining the accuracy of billing codes… [which] increases the time and cost of billing and increases the risk of human error.”  See specification ¶ 0040.  Simply having the ability for processing large amounts of data in a more efficient manner to save time and money does not amount to significantly more as “the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

Furthermore, evidence of commercial success and/or long felt need are only considerations under 35 USC 102 and 103. “Even …correct that the claimed utilization …was the basis for a commercially successful product, this is insufficient to transform the claims into a patent-eligible application. It is well-settled that a claimed invention’s “use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”).” In re Greenstein (Fed. Cir. 2019). “‘The novelty and nonobviousness of the claims under [35 U.S.C.] §§ 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under § 101.’” Two-Way Media, Ltd. v. Comcast Cable Communications, LLC (Fed. Cir. 2017).

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Rao does not teach determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation.

In response to Applicant’s argument Rao does not teach determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation, the Examiner respectfully disagrees. Rao teaches determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system (see at least paragraph 0055, determining a billing code is missing); generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system (see at least paragraph 0058, system sends results showing missing codes to user); updating the medical record system with the missing clinical and treatment documentation (see at least paragraph 0058, updated medical record is stored). Therefore, Rao teaches determining whether all appropriate clinical and treatment documentation for the clinical procedure has been recorded into a medical record system; generating and sending a request to one or more end-users to supply any missing clinical and treatment documentation when all appropriate clinical and treatment documentation for the clinical procedure has not been recorded into the medical record system; updating the medical record system with the missing clinical and treatment documentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zasowski, et al. (US 2017/0068781 A1) which discloses systems, devices, and techniques for determining discrepancies in medical information. In one example, a computer-implemented method includes receiving clinical documentation related to a patient encounter, receiving one or more selected codes associated with the patient encounter, and determining, by the computing device, one or more suggested codes associated with the patient encounter and based on clinical documentation. The method may also include determining one or more discrepancies between the one or more selected codes and the one or more suggested codes, responsive to determining the one or more discrepancies, generating, based on the one or more discrepancies, a query that indicates the one or more discrepancies and solicits user input resolving the one or more discrepancies, and outputting the query for display.

D’Souza, et al. (US 6,529,876 B1) which discloses techniques are provided whereby a clarification request may be generated with a clinical documentation improvement (CDI) system for resolution by a clinician, and notification of the clarification request may be transmitted to a medical coding system. At a medical coding system, notification may be received of a clarification request generated at a CDI system for resolution by a clinician. In some embodiments, the medical coding system may be a computer-assisted coding (CAC) system.

C. Clinkingbeard, A. Froehlich, C. Smith, J. F. Calland and S. Guerlain, "Designing a physician's daily note template to support higher quality documentation of patient information," 2009 Systems and Information Engineering Design Symposium, 2009, pp. 208-212, doi: 10.1109/SIEDS.2009.5166185.. Computerized medical records are continuing to be adopted in hospitals nationwide, but the vast majority of health care systems rely on paper records as well. Physician documentation of patient conditions must support a variety of functions, which often conflict with each other. The goal of this project was to redesign the daily note template for a Trauma Center to encourage higher quality documentation of patient information. This, in turn, supports patient care, physicians' training, standardization of information, the hospital's billing, and legal records. The authors' methodology was to assess the residents' current routine and conduct focus groups with Trauma residents and attendings to shape the design of the new note to encourage higher quality documentation that follows a systems-based approach to evaluating the patient..

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626